Citation Nr: 1453570	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and Y.B.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to August 1990.  He also had active duty training with the United States Army Reserve from October 1984 to March 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2012, May 2013, and February 2014, the Board remanded the Veteran's claims for additional development.  The case is once again before the Board for appellate review.

A review of Virtual VA reveals that it contains VA treatment records relevant to these claims.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent evidence indicates that sleep apnea did not manifest in service or for many years thereafter, and that the Veteran's current sleep apnea is unrelated to service or event or occurrence therein.



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, in March 2007 and February 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in October 2014.

In November 2011 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  At this hearing, the issue on appeal was explained and questions were asked designed to elicit evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent argument in compliance with 38 C.F.R. § 3.103(c)(3) (2014).  The Veteran has been notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board and has been offered the opportunity for a new Board hearing.  See 38 U.S.C.A. § 7101(c) (West 2002).  There is no indication on file that he desires another hearing.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, Social Security Administration records, the reports of VA examinations, hearing testimony, and statements of the Veteran.  As noted, the claim was remanded for additional development in April 2012, May 2013, and February 2014.  Additional records were requested or acquired, and a VA medical examination was conducted in May 2014.  All new evidence was considered in the October 2014 supplemental statement of the case.  The Board finds that with regard to the claim of entitlement to service connection for sleep apnea, there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Analysis

The Veteran contends that he has sleep apnea which may have had its onset during his active duty service or that was caused by a traumatic injury to the nose in service.  At his November 2011 Board hearing, the Veteran stated that he had never snored prior to service, but that he now snores very severely and wakes up with difficulty catching his breath.  He now uses a CPAP machine that helps with his nighttime breathing.  The Veteran stated that he used to box on the boxing team in service and was hit in the nose, although he never received medical treatment for the injury.  He also reported that a doctor once told him that his snoring could be related to a sinus injury.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records are silent for any complaints or treatment related to sleep apnea, snoring, or other sleep disorders.

In May 2012, the Veteran was afforded a VA examination for sleep apnea.  The examiner reviewed the claims file and diagnosed the Veteran with obstructive sleep apnea, but found that it was less likely than not incurred in or caused by his service.  The examiner explained that this was because the service treatment records showed no evidence of sleep apnea or complaints of snoring or other related symptoms, and the Veteran denied any witnessed apneic events in service and only sought medical help after service when his symptoms started.

The Veteran also underwent a VA examination in May 2014.  The Veteran stated that he was diagnosed in 2006, presenting at that time with complaints of awakening at night, gasping, and excessive daytime sleepiness.  The examining physician reviewed the claims file and found that it was less likely as not that the Veteran's sleep apnea manifested in or was otherwise related to military service, including due to a traumatic injury to the nose.  The examiner explained that the Veteran first developed symptoms of sleep apnea 1 to 2 years prior to the 2006 diagnosis, and therefore it was unlikely to be related to military service 15 years earlier.  If his sleep apnea were related to a traumatic injury to the nose, the condition would have developed more proximally to the initial injury.  The examiner also explained that the sleep apnea was more likely due to the Veteran's "gradual increase of weight since discharge, which is related to the increase in neck circumference, adipose tissue deposition in the laryngeal area which leads to complications that lead to the development of sleep apnea."

For the following reasons, application of the relevant law and regulations to the above evidence warrants a finding that the preponderance of the evidence weighs against granting service connection for sleep apnea.

As the medical records and examination reports reflect that the Veteran has a diagnosis of obstructive sleep apnea, he has met the current disability requirement.  The weight of the evidence reflects, however, that his current sleep apnea is not related to service, including due to a traumatic injury in service.  The opinion of the May 2012 and May 2014 VA examiners provide the only competent and probative medical evidence of record.  These opinions were provided by a nurse practitioner and a physician, both of whom reviewed the entire claims file, performed in-person examinations of the Veteran, and provided medical opinions adequately supported by rationale.  The May 2014 examiner also considered the Veteran's lay statements regarding having a nose injury in service, accepted the assertion as credible, and discussed why this nevertheless did not support a finding of a nexus to service in his examination report.  The May 2014 examiner found that it was less likely than not that the Veteran's sleep apnea was related to service, including due to a traumatic injury to the nose, and provided sufficient rationale for his findings, discussing the more likely cause of sleep apnea, that of gradual increase in weight since separation from service.  These medical opinions are therefore found to be competent and highly probative evidence regarding the relationship of the Veteran's sleep apnea to service, and are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are no contrary medical opinions to the opinions of the May 2012 and May 2014 examiners, but the Board must also consider the Veteran's lay statements indicating a relationship between sleep apnea and service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

The Board accepts the Veteran's credible lay statements asserting that he was injured his nose while boxing in service.  The Veteran is also competent to report having symptoms of waking up short of breath and being told that he was snoring.  The Veteran has not, however, asserted that these symptoms occurred during service, and he informed the May 2014 examiner that they did not begin until 2004 or 2005.  Regarding the relationship of sleep apnea to a traumatic injury to the nose, such a relationship relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship, and that is the type of testimony that the courts have found to be beyond the competence of lay witnesses.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Even assuming the Veteran's competence to opine on this question, the Board finds the specific opinions of trained health care professionals, in this case the May 2012 and May 2014 examiners, to be of greater probative weight than the Veteran's general lay assertions.

VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the only competent, probative medical opinions on the question of medical etiology weigh against the claim, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that supports a finding that there exists a medical nexus between the Veteran's sleep apnea and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

While the Board greatly regrets the further delay in adjudication of the remaining issue on appeal, there has not been substantial compliance with the prior remand directives.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall, 11 Vet. App. at 271.  The Board therefore stresses the importance that the following directives be carefully followed, in order to allow for a final resolution of this issue.

In May 2013 and February 2014, the Board remanded this issue for new VA examinations because the prior VA examiners had erroneously stated that the Veteran did not have a hearing loss disability, despite the fact that the May 2012 VA audiological examination did show hearing impairment of sufficient severity to meet the criteria for a hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385 (2014).  The VA examination reports of record have also repeatedly misquoted and mischaracterized the Veteran's service treatment records, despite the fact that several of the Veteran's audiometric test results were explicitly written out in the May 2013 Board remand.

The most recent VA examination, performed in May 2014, found that the Veteran's hearing loss was less likely than not a result of military service because the Veteran presented with normal hearing on that date.  In an October 2014 addendum, the examiner stated that there were no significant changes in hearing thresholds during service.  The examiner referred to an "audiogram dated 7/27/1987," which "revealed normal thresholds between 0 dB and 10 dB from 500 to 6000 Hz bilaterally" and stated that "[t]he rest of the scanned documents within VBMS were not clear."  The Board is unaware of any July 1987 audiogram with the results cited by the May 2014 examiner, and again points out that the Veteran's service treatment records, which were perfectly readable to the Board, do show threshold shifts during service.

For the benefit of the reviewing VA examiner, the Veteran's service treatment records include the following audiogram results:

July 1984


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
0
0
0
0
LEFT EAR
5
0
0
0
0

November 1985


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
0
0
0
0
LEFT EAR
15
5
5
0
5

March 1987


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
35
20
15
20
20
LEFT EAR
35
20
0
10
10

July 1990 Separation Examination


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
25
15
5
15
5
LEFT EAR
5
0
5
5
5

Before this issue can be adjudicated, these test results and the May 2012 finding of a hearing loss disability must be accurately considered and discussed by a qualified examiner in a new VA opinion report.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified audiologist other than the medical officer or audiologist who completed the May 2012 examination report and opinion and the September 2013 opinion to provide an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  The Veteran's claims folder, all pertinent records from Virtual VA and VBMS, and a complete copy of this remand must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner must make note of the in-service audiometric findings which are laid out in the remand body above and the in-service pure tone threshold shifts, including the shifts ranging from 10 to 30 decibels at 500 to 4000 Hertz between July 1984 and March 1987.  The examiner should also discuss the Veteran's lay assertions that he was exposed to vehicle noise while working as a driver and to tank and mortar noise in service.

The examiner is advised that pursuant to 38 C.F.R. § 3.385, the May 2012 VA examination results do indicate that the Veteran has a current hearing loss disability of sufficient severity for VA rating purposes.  The only question that remains is the etiology of that hearing loss and its likely relationship to service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hearing loss is related to service.  In responding, the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

If it is concluded that a new examination is indicated, the Veteran should be scheduled for a new VA audiological examination with a qualified examiner who will address the question above.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

2.  The AOJ must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


